RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4897-16T2

NEW JERSEY DIVISION OF
CHILD PROTECTION AND
PERMANENCY,

          Plaintiff-Respondent,

v.

S.M.J.,

          Defendant-Appellant,

and

H.M.B.,

     Defendant.
________________________________________

IN THE MATTER OF THE GUARDIANSHIP
OF K.I.J.B.M. and S.J., Minors.
________________________________________

                    Submitted October 11, 2018 – Decided October 31, 2018

                    Before Judges Simonelli and DeAlmeida.
            On appeal from Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0137-17.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Mary K. Potter, Designated Counsel, on the
            brief).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Peter R. Van Brunt, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Melissa R. Vance, Assistant
            Deputy Public Defender, on the brief).

PER CURIAM

      Defendant S.M.J. appeals from the June 30, 2017 judgment of the

Chancery Division terminating her parental rights to K.I.J.B.M. and S.J. , and

placing those children in the custody of the Division of Child Protection and

Permanency (the Division) for adoption. We affirm substantially for the reasons

stated in Judge Nora J. Grimbergen's comprehensive written opinion issued on

June 30, 2017.1

      The evidence is detailed in Judge Grimbergen's opinion and can be

summarized briefly here. The Division received two referrals about S.M.J. in


1
  Defendant H.M.B. is the father of both children. He did not appeal the trial
court's June 30, 2017 judgment terminating his parental rights.
                                                                       A-4897-16T2
                                      2
June 2015. At the time, S.M.J. had one child, K.I.J.B.M. It was reported to the

Division that S.M.J., while pregnant with her second child, S.J., attempted

suicide. According to the report, S.M.J. sought to terminate her pregnancy, and

when informed that she was too far into her pregnancy for a termination, she

intentionally stepped into traffic.   S.M.J. denied having attempted suicide,

claiming that she was upset, had tears in her eyes, and did not see the oncoming

traffic when she entered the roadway.      During her hospitalization for this

incident, S.M.J. tested positive for Xanax and opiates.

      After S.M.J. gave birth to S.J., the Division removed both children from

S.M.J.'s custody, and placed them in the care of a resource parent. The Division

referred S.M.J. to services for mental health issues. Despite her lengthy history

of psychiatric ailments, including trauma-related symptoms, intrusive thoughts,

nightmares, mood swings, daily panic attacks, and a hospitalization for an

intentional overdose of sleeping pills, S.M.J. denies having mental health issues

and refused treatment.

      During an evaluation by a psychiatrist, S.M.J. admitted to using

Suboxone, which is often prescribed to treat opiate addiction, and Xanax. When

asked if she had a prescription for Xanax, S.M.J. stated that she no longer used

the drug because she took medication during a recent incarceration that allowed


                                                                         A-4897-16T2
                                       3
her to "kick" her Xanax habit. The expert testified that S.M.J.'s report of having

been successfully treated for Xanax abuse was not credible and, if true, was

dangerous because Xanax withdrawal must be effectuated over a long period

with gradual reductions in the use of the drug. During the examination, S.M.J.

displayed rapid and unstable mood shifts, uncontrolled crying at inappropriate

moments, and an unorganized thought process. The expert diagnosed her with

bipolar disorder, and substance abuse disorder.       Although referred to both

mental health and substance abuse treatment programs, S.M.J. was non-

compliant. S.M.J. appeared at one therapy session having taken psychotropic

medication.

      S.M.J. also failed to take advantage of the Division's attempts to arrange

for visitation with her children. Although S.M.J. had a few successful visits,

she did not appear for most of the scheduled visits. She testified that her use of

Xanax interfered with her visitation because the drug, when ingested, "took her

somewhere else." At one program, S.M.J. failed to show up for three scheduled

in-take sessions, resulting in her missing five months of visitation. She also

failed to notify the Division of her release from incarceration, and of a change

in her address, frustrating attempts to schedule visitation.




                                                                          A-4897-16T2
                                         4
      The Division assessed several relatives for possible placement of the

children. For various reasons, each of the relatives was determined not to be

appropriate.   A bonding evaluation revealed that the children were happy,

relaxed, and spontaneous with their resource parent, who was, in turn, soothing,

affectionate, and encouraging to the children. The resource parent would like

to adopt the children. An expert opined that the children considered their

resource parent to be their psychological parent, and would suffer significant

and enduring harm if their relationship with their resource parent was severed.

      Based on her evaluation of the trial evidence, including witness

credibility, Judge Grimbergen concluded that the Division had satisfied the four

prongs of the best interests test, N.J.S.A. 30:4C-15.1(a), by clear and convincing

evidence. The judge specifically found S.M.J. continues to endanger the health,

safety, and development of the children through her untreated mental illness,

substance abuse, and inconsistent presence as a parental figure in their lives. In

addition, the court found that the Division's adequate efforts to provide services

to S.M.J. to address these issues were frustrated by S.M.J.'s lack of participation.

Finally, the court held that the Division established that the termination of

parental rights would not do more harm than good to the children.




                                                                            A-4897-16T2
                                         5
      Based on our review of the record and the applicable legal standards, we

conclude that Judge Grimbergen's factual findings are supported by substantial

credible evidence, and her legal conclusions are unassailable in light of those

findings. See N.J. Div. of Youth & Family Servs. v. R.G., 217 N.J. 527, 552

(2014). S.M.J.'s arguments, including her claim that a language barrier hinders

the relationship between the children and their resource parent, are not supported

by the record. Her contentions are without sufficient merit to warrant further

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-4897-16T2
                                        6